Citation Nr: 1520409	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  01-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by aching joints, to include as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kathleen Williams Newell, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, and from September 1991 to March 1992.  He had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in August 2003, June 2007, and July 2012.  The case was remanded on each occasion to ensure due process and/or for additional development of the record.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran submitted a VA Form 9 in which he requested a live video conference hearing before a Veterans Law Judge.  The Veteran is entitled to a hearing and the claim must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014)

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge.  The RO should provide the Veteran notice of the hearing, and the Veteran and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

